Order filed December 12, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-19-00791-CV
                                   ____________

                WILLIAM ARCHIE ARMSTRONG, Appellant

                                         V.

                           WILL JONES JR., Appellee


                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-29377

                                    ORDER
      The reporter’s record has not been filed. The court reporter notified this court
that appellant has not paid or made arrangements to pay for the reporter’s record and
is not appealing as indigent.

      On October 31, 2019, defendant/appellant filed an affidavit pursuant to Texas
Rule of Civil Procedure 145 in the trial court. Rule 145 establishes procedures for a
litigant to proceed without payment of court costs. The party is required to file a
Statement of Inability to Afford Payment of Court Costs. We construe appellant’s
affidavit to be the statement required by Rule 145.“A party who files a Statement of
Inability to Afford Payment of Court Costs cannot be required to pay costs except
by order of the court as provided by this rule.” Tex. R. Civ. P. 145(a). “Costs”
includes fees charged by the court reporter for preparation of the appellate record.
Tex. R. Civ. P. 145(c). No contest to appellant’s statement appears in the clerk’s
record, and we have not received an order requiring appellant to pay costs pursuant
to Rule 145. Appellant is therefore permitted to proceed without payment of costs in
the trial court.

       Accordingly, the official court reporter for the 270th District Court is ordered
to file the reporter’s record on or before January 13, 2020.

                                   PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                           2